Title: To Thomas Jefferson from Teresa Murphy, 8 February 1786
From: Murphy, Teresa
To: Jefferson, Thomas



Honour’d Sir
Nogent Fevr. 8 1786

Tho’ I have not the Honour to be known to your Excellence I presume to ask the Same favor of you with which Mr. Franklin, your predecessor, honour’d me, that is your attention to Send over my letters, with your dispatches to philadelphia, and permit that my friends in Maryland may take the Same way, which I esteem more Safe and expedicious than any other. Dr. franklin had the goodness to carry over my last letters, and to forward them immediately on his arrival, as he was pleas’d to promise me by letter from havre de grace. He aded, “having done with public business, it will be no more in my way to Serve you in your correspondence, but my Successor Mr. Jefferson, present Ministre plenipotentiary  of the united States, residing at paris, will I doubt not be as ready to oblige you.” Thus I have the confidence to ask the favor of your Excellence, of which Shall ever have the most gratefull Sense. I have the Honour to be With due Respect, Honour’d Sir your Most obedient humble Servante,

R. A. Teresa Murphypensionnaire, a l’abbaÿeRoyale de Nogent L’ar-tault par Charly SurMarne


As I am far from any Sea port, it wou’d be a Satisfaction to me to Send over Some trifling things that might do pleasure, be pleas’d to honour me with a line to let me know whether that be practicable or not.

